             Case 1:18-cv-12618-PBS Document 80 Filed 04/03/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

___________________________________________
                                              |
JONATHAN MULLANE,                             |
                                              |
   Plaintiff,                                 |
                                              |
v.                                            |                        DOCKET NO.: No. 18-12618-PBS
                                              |
THE UNITED STATES OF AMERICA,                 |
FEDERICO A. MORENO, in his personal capacity, |
ALISON W. LEHR, in her personal capacity,     |
BREAKING MEDIA, INC., and                     |
ELIE MYSTAL, in his individual and            |
corporate capacities;                         |
                                              |
   Defendants.                                |
___________________________________________ |

                DEFENDANTS BREAKING MEDIA, INC. AND ELIE MYSTAL’S
                 MOTION TO DISMISS PLAINTIFF JONATHAN MULLANE’S
                      VERIFIED SECOND AMENDED COMPLAINT


           Defendants Breaking Media, Inc. and Elie Mystal (“Defendants”) hereby move to dismiss all

claims brought against them by Plaintiff Jonathan Mullane pursuant to Fed. R. Civ. P. 12(b)(6) and

12(b)(2) in his most recently filed pleading entitled, “Verified Second Amended Complaint” which

was filed on March 15, 2019 [ECF No. 57].            Although this Court issued an Order dated March 13,

2019 [ECF No. 56] explicitly stating that their previously filed Motion to Dismiss Mullane’s Verified

First Amended Complaint [ECF No. 21] “shall be deemed to relate to the Second Amended

Complaint, and the hearing on the motion shall go forward as scheduled on March 28, 2019 1,” the

Defendants, out an abundance of caution with respect to a pro se plaintiff who has demonstrated a

penchant for attempting to default parties in other litigation, file this Motion to Dismiss so it is clear



1
    The hearing was rescheduled and heard instead on March 29, 2019.

                                                         1
          Case 1:18-cv-12618-PBS Document 80 Filed 04/03/19 Page 2 of 2



on the docket that Defendants have formally moved to dismiss the Verified Second Amended

Complaint.

        Defendant Breaking Media, Inc. and Elie Mystal hereby incorporate their arguments set forth

in their previously filed Motion to Dismiss [ECF No. 21], their Memorandum in Support thereof

[ECF No. 22] on January 9, 2019, as well as their oral arguments at the hearing held on March 29,

2019.

        Wherefore, the Defendants request that this Court grant their Motion to Dismiss all claims

asserted against them Verified Second Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6)

and/or 12(b)(2).



                                                         Breaking Media, Inc. and Elie Mystal
                                                         By their attorneys,


                                                          /s/ J. Mark Dickison
                                                         J. Mark Dickison (BBO# 629170)
        Dated: April 3, 2019                                     mdickison@lawson-weitzen.com
                                                         Joshua M.D. Segal (BBO# 678367)
                                                                 jsegal@lawson-weitzen.com
                                                         Brendan P. Slean (BBO# 699253)
                                                                 bslean@lawson-weitzen.com
                                                         LAWSON & WEITZEN, LLP
                                                         88 Black Falcon Avenue, Suite 345
                                                         Boston, MA 02210
                                                         Telephone: (617) 439-4990
                                                         Fax: (617) 439-3987

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be served upon non-registered participants.
                                                       /s/ J. Mark Dickison




                                                   2
